                   Case 3:21-cv-05170-RJB Document 1-2 Filed 03/10/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7                   IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                  IN AND FOR PIERCE COUNTY
 8

 9
     JERRY HILL,individually,                               NO.
                                                                  ao-a-o-7-7-73-4
10
                                    Plaintiff,
11                                                          PLAINTIFF'S COMPLAINT FOR
             VS.                                            PERSONAL INJURIES AND DAMAGES
12
     SAFEWAY,INC., a foreign PROFIT
13   corporation,
14
                                    Defendant.
15

16           COMES NOW the Plaintiff, Jerry Hill, by and through his attorney of record, Dexter L.

17   Callahan of Van Siclen, Stocks & Firkins, and for a cause of action against Defendant allege as

18   follows:

19                                        I.      INTRODUCTION
20
             1.1      This case arises from the negligence of SAFEWAY,WC.in the maintenance of its
21
     floor that caused Plaintiff Jerry Hill to sustain strains to his neck,shoulder and lumbar region, right
22
     knee and contusion of his right hip. The fall and resulting injuries occurred at the Safeway #1437
23
     store located at 1302 S 38th St in Tacoma, Washington.
24

25    COMPLAINT FOR PERSONAL INJURIES                                       VAN SICLEN, STOCKS & FIRKINS
      AND DAMAGES - 1                                                            A Professional Service Corporation
                                                                                       721 45th Street N.E.
                                                                                    Auburn, WA 98002-1381
                                                                               (253)859-8899•Fax (877)515-6707
                  Case 3:21-cv-05170-RJB Document 1-2 Filed 03/10/21 Page 2 of 5




                                               II.     PARTIES
 1
            2.1.     Plaintiff Jerry Hill. Plaintiff Jerry Hill maintains this action in his individual capacity.
 2

 3   He resides in Pierce County, Washington.

4           2.2      Defendant Safeway,Inc. On information and belief it is alleged that Safeway, Inc. is a

 5   foreign corpoilion doing business in the State of Washington and in Pierce County, Washington.

6                                  III.    JURISDICTION AND VENUE

 7          3.1      The cause ofthis action arose from the negligent acts ofthe Defendant that occurred
 8
     in Pierce County, State of Washington. This Court has jurisdiction over the parties to and the
 9
     subject matter of this incident. Venue is proper in Pierce County Superior Court.
10
                                       IV.     FACTUAL SUMMARY
11
            4.1      Safeway, Inc.("Safeway") operates several grocery supermarket stores.
12
            4.2      On or about May 31, 2019,Plaintiff Jerry Hill entered the Safeway store located at 1302
13
     S 38th St in Tacoma, Washington.
14

            4.3      Jerry Hill went to Safeway that day to purchase groceries.
15

16          4.4      Jerry Hill was walking in the meat aisle of the store.

17          4.5      There were crates and other things stacked in the aisle and a clear liquid on the floor.

18   Upon information and belief the ceiling had leaked water on to the floor. The existence of this liquid

19   constituted a clear and present dangerous condition to all of Defendant's business invitees.
20          4.6      There were no warning signs, barriers, or other devices that would prevent shoppers
21
     from encountering the clear liquid on the floor and slipping and falling. The lack of warning signs,
22
     barriers or other devices that would prevent shoppers and business invitees from encountering the
23
     liquid constituted a clear and present dangerous condition to all such business invitees and constituted
24
     a failure to warn of the dangerous condition.
25    COMPLAINT FOR PERSONAL INJURIES                                         VAN S1CLEN, STOCKS & FIRKINS
      AND DAMAGES -2                                                               A Professional Service Corporation
                                                                                         721 45th Street N.E.
                                                                                      Auburn, WA 98002-1381
                                                                                 (253) 859-8899• Fax (877)515-6707
                   Case 3:21-cv-05170-RJB Document 1-2 Filed 03/10/21 Page 3 of 5




             4.7        Jerry Hill did not see the liquid on the ground and stepped into the liquid causing him
 1
     to slip and fall
 2

 3           4.8        Jerry Hill fell hard on the floor landing on his right side and back. As he was falling,

 4   he tried to brace himself.

 5          4.9         Jerry Hill was in excruciating pain. He was embarrassed and trying to regain his

6    composure.
 7          4.10        Jerry Hill was approached by a Safeway employee the roof had been leaking for "a
 8
     while now."
 9
            4.11        Defendant knew, or, in the exercise of reasonable care should have known, of the
10
     condition. Defendant should have corrected the condition or warned Jerry Hill of its existence.
11
     Additionally, defendant should have had a non-slip surface which would have prevented the fall which
12
     resulted from a foreseeable condition
13
             4.12       As a direct and proximate result of the negligence of the Defendant, as is herein
14

15   described and alleged, Plaintiff sustained significant injury.

16           4.13       Since the injury occurred, Plaintiff has requested the Defendant preserve any

17   documents related to this incident, including video, photographs, and communications.

18           4.14       At all times material hereto, Defendant owned, controlled, supervised, managed, cared

19   for, and maintained the Safeway store where Plaintiffs injuries occurred. Plaintiff was a business
20   invitee of Defendant Safeway. Defendant Safeway knew, should have known, or created the liquid
21
     that covered the floor where Plaintiff fell. Defendant knew or should have known the liquid was
22
     hazardous to all invitees, including the Plaintiff. Because of Defendant Safeway's methods of
23
     operation, the existence of unsafe conditions on the premises was reasonably foreseeable and/or
24
     continuous. Defendant Safeway should have expected that invitees, including Plaintiff, would not
25    COMPLAINT FOR PERSONAL INJURIES                              VAN SICLEN,STOCKS & FIRKINS
      AND DAMAGES - 3                                                    A Professional Service Corporation
                                                                                      721 45th Street N.E.
                                                                                    Auburn, WA 98002-1381
                                                                                (253)859-8899•Fax (877)515-6707
                  Case 3:21-cv-05170-RJB Document 1-2 Filed 03/10/21 Page 4 of 5




     discover or realize the danger posed by the liquid, or would fail to protect themselves against it.
 1
     Defendant Safeway had a duty to inspect the premises for dangerous conditions, followed by
 2

 3   remediation of all such dangerous conditions, placing ofsafeguards, or warnings as may be reasonably

4    necessary for the Plaintiff's protection under the circumstances. Defendant Safeway had a duty to use

 5   reasonable care to protect the Plaintifffrom the danger posed by the liquid. Defendant Safeway failed

6    to inspect the premises for dangerous conditions, and failed to follow through with repair, safeguards,

 7   or warnings that were reasonably necessary to protect the Plaintiff Defendant Safeway had a duty
 8
     not to let liquid remain on the floor and to repair the leaking roof causing the ongoing danger.
9
     Defendant Safeway failed to exercise reasonable care to protect the Plaintiff against the danger posed
10
     by the liquid. These failures of Defendant Safeway directly caused Plaintiff's injuries.
11
                                                  V.     DAMAGES
12
            5.1         The tortious conduct of the Defendant was the sole and proximate cause of injuries
13
     and damages to Plaintiff. Plaintiff has incurred medical expenses and has undergone pain and
14
     suffering, disability and loss of enjoyment of life, wage loss, and other economic damages all in
15

16   an amount to be proven at the time of trial.

17                VI.      LIMITED WAIVER OF PHYSICIAN PATIENT PRIVILEGE

18          6.1      Pursuant to RCW 5.60.060(4)(b), Plaintiff hereby waives the physician-patient

19   privilege only so far as necessary to place any and all alleged damages at issue at the time of trial, as
20   might be required by statute or case law interpreting the statutes of the State of Washington.
21
                                           VII.   PRAYER FOR RELIEF
22
                     WHEREFORE,Plaintiff prays for judgment against the Defendant as follows:
23
            A.          For a judgment of liability in favor ofthe Plaintiff and against the Defendant;
24

25    COMPLAINT FOR PERSONAL INJURIES                                        VAN SICLEN, STOCKS & FIRKINS
      AND DAMAGES -4                                                              A Professional Service Corporation
                                                                                        721 45th Street N.E.
                                                                                     Auburn, WA 98002-1381
                                                                                (253)859-8899• Fax (877)515-6707
                 Case 3:21-cv-05170-RJB Document 1-2 Filed 03/10/21 Page 5 of 5




            B.      For an award of damages in favor of the Plaintiff and against the Defendant in an
 1
     amount to be proven at time of trial.
2

 3          C.      For all such further relief that the Court deems just and equitable.

4

5           DATED this 24th day of September, 2020.

6                                                  VAN SICLEN,STOCKS & FIRKINS

7

8
                                                         /s/ Dexter L. Callahan
                                                  DEXTER L. CALLAHAN, WSBA No. 53119
9
                                                  Attorneys for Plaintiff
10                                                721 45th St NE
                                                  Auburn, WA 98002-1381
11                                                Phone: (253) 859-8899
                                                  FAX: (855)447-1266
12                                                Email: dexterc@vansiclen.com

13

14

15

16

17

18

19

20

21

22

23

24

25    COMPLAINT FOR PERSONAL INJURIES                                     VAN SICLEN,STOCKS & FIRKINS
      AND DAMAGES -5                                                           A Professional Service Corporation
                                                                                     721 45th Street N.E.
                                                                                 Auburn, WA 98002-1381
                                                                             (253)859-8899• Fax (877) 515-6707
